Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 30 January 2019.	
2.	Claims 1-20 are currently pending and claims 1, 9 and 16 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 30 January 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

         Priority

4.	No Priority claimed.
        Drawings

5.	The drawings filed on 30 January 2019 are accepted by the examiner. 
                                                  Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated by applicant provided IDS, Rommele et al (US Publication No. 20150271185), hereinafter Rommele.

In regard to claim 1: ¶
a plurality of computing devices including a first computing device coupled to a vehicle, a second computing device and a third computing device (Rommele, ¶8, 28).
wherein the first computing device includes: a memory configured to store a first distributed ledger (Rommele, ¶34).
a sensor configured to detect a distance between the vehicle and the second computing device (Rommele, ¶53).
a communication unit configured to communicate with the second computing device and the third computing device (Rommele, ¶33).

In regard to claim 2: 
further comprising: an external database configured to validate, verify or authenticate one or more identifiers including at least one of a vehicle identifier or a device identifier (Rommele, ¶33).
In regard to claim 3: 
wherein to verify the second computing device, the electronic control unit is configured to: identify or determine a second identifier from the second distributed ledger; provide an authentication request that includes the second identifier to the external database; and receive an authentication that the second identifier is valid (Rommele, ¶7).
In regard to claim 4: 
wherein the second computing device is coupled to a traffic infrastructure and includes: a processor configured to: receive the first distributed ledger; identify or determine a first identifier from the first distributed ledger; provide an authentication request that includes the first identifier to the external database; and receive an authentication that the first identifier is valid (Rommele, ¶4).
claim 5: 
wherein the electronic control unit is further configured to provide a first encryption key request including the first identifier to the third computing device, wherein the processor is further configured to provide a second key encryption key request including the second identifier to the third computing device (Rommele, ¶18). 
In regard to claim 6: 
wherein the third computing device includes: a memory configured to store a plurality of encryption keys; and a processor coupled to the memory and configured to: receive a first encryption key request including a first identifier and a second encryption key request including a second identifier, associate the first identifier and the second identifier with an encryption key of the plurality of encryption keys, generate a record on a third distributed ledger with the association, and provide the encryption key to the first computing device and the second computing device (Rommele, ¶20).
In regard to claim 7:
wherein the second computing device is coupled to a traffic infrastructure or other vehicle infrastructure (Rommele, ¶29).
In regard to claim 8: 
wherein the first distributed ledger and the second distributed ledger are each represented by a blockchain that is formed from a plurality of blocks and each block of the plurality of blocks is associated with a record (Rommele, ¶32-33).
In regard to claim 9: 

providing, by an electronic control unit of a vehicle and to a first processor of the infrastructure, a first distributed ledger associated with the vehicle (Rommele, ¶48).
providing, by the first processor to the electronic control unit, a second distributed ledger associated with the infrastructure (Rommele, ¶49-50).
verifying or authenticating, by the electronic control unit, the infrastructure using the second distributed ledger; verifying or authenticating, by the first processor, the vehicle using the first distributed ledger (Rommele, ¶7, 33).
obtaining, by the first processor and the electronic control unit from a second processor, an encryption key after the traffic infrastructure and the vehicle have been verified or authenticated (Rommele, claim 13).
and securely communicating between the vehicle and the traffic infrastructure using the encryption key (Rommele, ¶28-29).
In regard to claim 10:
wherein verifying or authenticating, by the electronic control unit, the infrastructure using the second distributed ledger includes: determining a second identifier from the second distributed ledger; providing an authentication request to an external database to verify or authenticate the infrastructure; and receiving an authentication that the second identifier is valid (Rommele, ¶33, 52).
claim 11:
wherein verifying or authenticating, by the first processor, the vehicle using the first distributed ledger includes: determining a first identifier from the first distributed ledger; providing an authentication request to the external database to verify or authenticate the vehicle; and receiving an authentication that the first identifier is valid (Rommele, ¶40, 49).
In regard to claim 12: 
further comprising: receiving, by a second processor, an encryption key request including a first identifier and a second identifier; associating the first identifier and the second identifier with an encryption key of a plurality of encryption keys; storing the association in a record on a third distributed ledger; and providing the encryption key to the electronic control unit and the first processor (Rommele, ¶20).
In regard to claim 13: 
further comprising: generating a first record that includes an association between the vehicle and the infrastructure to add or link to the first distribute ledger; generating a second record that includes an association between the vehicle and the infrastructure to add or link to the second distributed ledger; and adding or linking the first record to the first distributed ledger and the second record to the second distributed ledger (Rommele, ¶47-48). 
In regard to claim 14: 

In regard to claim 15: 
wherein the first distributed ledger and the second distributed ledger are each represented by a blockchain that is formed from a plurality of blocks and each block of the plurality of blocks is associated with a record (Rommele, ¶32-33).
In regard to claim 16: 
a plurality of computing devices including a first computing device coupled to a vehicle, a second computing device and a third computing device (Rommele, ¶8, 28). 
wherein the first computing device includes: a memory configured to store a first distributed ledger (Rommele, ¶34). 
a communication unit configured to communicate with the second computing device and the third computing device (Rommele, ¶33). 
an electronic control unit coupled to the sensor and the communication unit and configured to: provide the first distributed ledger to the second computing device, receive a second distributed ledger from the second computing device, verify the second computing device, receive an encryption key from the third computing device, 
In regard to claim 17: 
wherein the first computing device includes: a sensor configured to detect a distance between the vehicle and the second computing device; wherein the electronic control unit is configured to provide the first distributed ledger to the second computing device when the distance is less than a threshold distance (Rommele, ¶53).
In regard to claim 18:
wherein the electronic control unit is configured to establish secure communication between the first computing device and the second computing device using the encryption key (Rommele, ¶28-29). 
In regard to claim 19: 
wherein the first distributed ledger and the second distributed ledger are each represented by a blockchain that is formed from a plurality of blocks and each block of the plurality of blocks is associated with a record (Rommele, ¶32-33).
In regard to claim 20:
wherein the third computing device includes: a memory configured to store a plurality of encryption keys; and a processor coupled to the memory and configured to: receive a first encryption key request including a first identifier and a second encryption key request including a second identifier, associate the first identifier and the second identifier with an encryption key of the plurality of encryption keys, store the association 

   Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890